Citation Nr: 0735538	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

REMAND

The veteran had active military service from September 1968 
to May 1970.  He died on July [redacted], 2004.  The appellant is the 
veteran's mother.  

These matters come to the Board of Veterans' Appeals (Board) 
following an appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In October 2007, a Deputy Vice Chairman at 
the Board advanced the appeal on the Board's docket.  See 38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900 (2007).  

On her VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in February 2006, the appellant requested 
a travel board hearing before a member of the Board.  By a 
March 2007 letter from the RO, the appellant was notified 
that her travel board hearing had been scheduled for April 
11, 2007.  Along with the letter the appellant was provided 
with a "BVA Travel Board Hearing election form."  On April 
9, 2007, the RO was notified by the appellant, per the 
hearing election form, that she could not attend the 
scheduled travel board hearing due to physical problems she 
was having.  Nonetheless, she asked that the hearing be 
rescheduled.  On April 10, 2007, the RO received a statement 
(VA Form 21-4138) from the appellant's representative.  The 
representative noted that the appellant wished to be 
rescheduled for a travel board hearing.  It was reported that 
she had been in an automobile accident in February 2007.

In October 2007, the Board's Director of Management and 
Administration contacted the appellant by letter and asked 
her whether she still desired a Board hearing at the RO.  In 
November 2007, the Board received correspondence from the 
appellant in which she indicated that she still wished a 
travel board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
her request, the appellant must be provided an opportunity to 
present testimony during a Board hearing at the RO.  (The 
appellant is advised that if she desires to withdraw the 
hearing request prior to the hearing, she may do so in 
writing.  See 38 C.F.R. § 20.704(e).)  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for 
a hearing before a member of the Board 
sitting at the RO in accordance with her 
request.  The RO should notify the 
appellant and her representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

